Order entered April 24, 2019




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-18-01423-CV

                       INTERNATIONAL FIDELITY INS. CO., Appellant

                                                 V.

     THE DALLAS COUNTY BAIL BOND BOARD, ACCREDITED CASUALTY &
    SURETY COMPANY, INC., MARK TOLIVER, II, AGENT D/B/A DAVID'S BAIL
                 BONDS AND MARK TOLIVER, II, Appellee

                         On Appeal from the 134th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DC-17-16793

                                             ORDER
           Before the Court is appellees’ April 19, 2019 opposed motion to supplement the clerk’s

record. We GRANT the motion and ORDER Dallas County District Clerk Felicia Pitre to file,

no later than May 3, 2019, a supplemental clerk’s record containing a copy of the March 14,

2019 affidavit of Scott Walstad, Presiding Officer of Dallas County Bail Bond Board.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and the

parties.

                                                        /s/   KEN MOLBERG
                                                              JUSTICE